Title: To George Washington from Major General Philemon Dickinson, 4 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dear Sir
                        Trenton [N.J.] June 4th 1778
                    
                    The inclosed, just came to hand from Genl Maxwell—no truth in the report, of flatbottom’d Boats, being brought round into Princes Bay—a small Sloop, still keeps her station in the Kills.
                    A Report prevails here, that the Enemy have evacuated Powles-hook, & withdrawn their troops from Fort Washington, those & many other particulars, shall be informed off in a short time, as a proper Person is  sent in, to procure Intelligence—Every occurrence of consequence, shall be instantly communicated by Express, to your Excellency, by Your Excellency’s most Obt Sevt
                    
                        Philemon Dickinson
                    
                